Citation Nr: 0828208	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-19 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for numbness in the 
legs.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypochondriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
March 1948.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for a low back 
disability and numbness of the legs, and determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for hypochondriasis.

In August 2008, the Board granted the appellant's motion to 
have his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to his claims of service connection for a low 
back disability and numbness of the legs, the veteran 
essentially contends that he injured his back in service and 
that he currently has a low back disability and numbness of 
the legs that are related to his service.  He denied having 
any back problems prior to his service.

The service medical records dated in September 1947 show a 
diagnosis of lumbosacral sprain.  Records dated in February 
1948 report notes that he was treated at a hospital in 
January 1948 for complaints of low back pain and numbness of 
the legs.  He was diagnosed with a hypochondriacal reaction, 
sub-acute, severe, manifested by pains in his back and the 
feeling of numbness in extremities.  Records dated in 
February 1948 show that his low back pain was thought to be 
myositis.  It was noted that he injured his back while 
carrying another "E.A." on his back during "P.T."  At 
first, he had periodic low back discomfort which became 
constant.  Upon examination, the impression was chronic 
lumbar strain.  However, an x-ray examination of the lumbar 
spine failed to reveal any abnormality.

VA medical records reflect the veteran's complaints of and 
treatment for a low back disability and bilateral leg 
numbness.  In November 2003, he complained of low back pain 
since 1947 and recent numbness in his legs.  He was diagnosed 
with right leg sciatica.  In May 2005, he presented for 
treatment of back and leg pain after a ladder fell on him.  
An x-ray examination of the thoracic spine revealed normal 
alignment except for mild scoliosis and degenerative changes.  
There was no evidence of fracture or compression fracture.

In a September 2005 medical opinion, the veteran's private 
physician, Dr. O. D. Mitchum, opined that he had a chronic 
back condition related to service.

To date, the veteran has not been afforded a VA examination 
to determine whether it is at least as likely as not that he 
has a current low back disability or numbness of the legs 
that are related to service.  In light of the above, the 
Board finds that such opinions are necessary to adjudicate 
these claims.  As such, this case must also be remanded.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the veteran filed his application to reopen his 
previously denied claim of service connection for 
hypochondriasis in March 2005.  However, the veteran was not 
provided a notice letter that informed him of the basis for 
the prior denial and the evidence needed to reopen this 
claim.  See Kent v. Nicholson, 20 Vet. App.  1 (2006).  As 
such, this issue must, unfortunately, also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and his 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical and 
lay) evidence not previously provided to 
VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, if 
any, is to be provided by the veteran and 
which portion, if any, VA will attempt to 
obtain in his behalf.  The letter must 
also state the basis of the prior denial 
and indicate what evidence is necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any current lumbar spine disability or 
disability manifested by numbness in the 
legs found to be present.  The veteran's 
claims folder should be available to and 
reviewed by the examiner.  All indicated 
tests should be performed.  The examiner 
should diagnose any low back disability 
and disability manifested by numbness in 
the legs found to be present and comment 
as to whether it is at least as likely as 
not that either condition is related to or 
had its onset during his period of active 
duty.  In offering the impressions, the 
examiner must acknowledge and discuss the 
veteran's report of an in-service low back 
injury and subsequent in-service 
treatment, as well as his report of a 
continuity of post-service low back 
symptoms and the September 2005 private 
medical opinion.  The rationale for any 
opinion expressed should be provided in a 
legible report.

3.  Thereafter, readjudicate the claims.  
If any benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

